Case 1:17-cv-00539-ER Document 64 Filed 03/11/19 Page 1 of 1 PageID #: 951




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   LIVE FACE ON WEB, LLC,                             Civil Action

                          Plaintiff,                  No.: 1:17-cv-00539-ER

                  vs.

   ROCKFORD MAP GALLERY, LLC, et al.

                          Defendants.

                             PRETRIAL SCHEDULING ORDER

         AND NOW, to wit, this 11th day of March, 2019, IT IS ORDERED as follows:


          I.       All fact discovery shall proceed forthwith and continue in such a manner as will
  assure that all requests for, and responses to, discovery will be served, noticed, and completed
  by October 1, 2019.

          2.      Parties shall serve, on or before November 1, 2019, reports of expert witnesses with
  respect to issues on which they have the burden of proof.

         3.     Parties shall serve, on or before December 2, 2019, any responsive reports of expert
  witnesses. Depositions of experts will be completed by January 31, 2020.

         4.     Any. Daubert motion, summary judgment motion, or other dispositive motion,
  together with supporting brief, shall be filed and served on or before February 28, 2020.
  Responsive briefs shall be filed on or before March 16, 2020. Reply briefs, if any, will be filed
  on or before March 27, 2020.

         5.      The parties shall prepare and submit a proposed pretrial order pursuai:it to D. Del.
  LR 16.3 no later than 7 days prior to the final Pretrial Conference. Any motions in limine, together
  with oppositions and replies, should be submitted with the final pretrial order.

         6.      The Court will hold a final pretrial conference to be scheduled in April 2020.

         7.      The case will be placed in the trial pool on June 1, 2020.




                                                    ~(,
         AND IT IS SO ORDERED


                  5/t'/'1                      Honorable Eduardo C. Robreno U.S.D.J.
